Citation Nr: 1700623	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  12-22 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to December 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's claim for PTSD.  First, any outstanding VA treatment records should be associated with the claims file.  Next, the evidence is unclear as to whether the Veteran meets the criteria for diagnosis of PTSD.  VA treatment records from 2007 and 2008 show negative screens for PTSD, but more current records have mental health assessments of PTSD.  In a letter, the Veteran's treating social worker wrote that he had PTSD and in the social worker's opinion his PTSD symptoms were due to his military service.  However, the social worker's opinion appears to rely on facts that have not been confirmed by the record.  The social worker wrote that the Veteran had "been in actual combat and/or stayed ready for battle."  His service personnel records show no indication of combat service.  The Veteran made similar assertions of stressors from gun fire or air strikes during the claims period, but his reports have been vague, inconsistent, and found to be incredible by the assessing mental health professionals.  

None of the VA mental health examiners diagnosed PTSD, and two examiners specifically found that the Veteran did not meet the criteria.  An additional examination and medical opinion would be helpful to determine if the Veteran has PTSD.  The record supports the Veteran's report of a motor vehicle accident in service where the vehicle rolled.  If the examiner determines that the Veteran has PTSD, an opinion is needed to determine if the PTSD is related to the in-service accident.      

The Board has considered other mental health diagnoses in compliance with Clemons but notes that the Veteran is service-connected for major depressive disorder with alcohol abuse and the March 2016 examiner opined that insomnia was a symptom of major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  Therefore, all mental health diagnoses appear to be addressed.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Then, schedule the Veteran for a mental health examination.  The examiner should review the claims file and provide an opinion on the following:

a.  Is there at least a 50 percent probability or greater (at least as likely as not) that the Veteran meets the criteria for diagnosis of PTSD?  

If there is no currently diagnosed disability of PTSD, the examiner must reconcile this lack of diagnosis with previous findings (in VA treatment records and the September 2011 examination where the examiner found symptoms in all categories) showing a disability, and specifically provide an opinion as to whether it is as likely as not that the Veteran had PTSD at any time since September 2009 even if that disability has since resolved.  

b. If the Veteran has PTSD, did his involvement in a motor vehicle accident during service at least as likely as not contribute to his current PTSD?

Consider his reports of a traumatic accident where the car skid and rolled, in-service treatment records after the accident in April 1998, his and his friend's reports of experiencing nightmares or "flashbacks" of the accident during his sleep, reported history of anger and temper problems, and his report of a post-service traumatic incident while working at the Post Office where a friend/co-worker brought in a gun and began shooting.  

Review all pertinent lay and medical evidence and provide a comprehensive rationale for all conclusions.  If the opinion cannot be provided without resort to speculation, the examiner should explain why, and state whether the inability is due to the absence of evidence or limits of scientific/medical knowledge.

3. If the benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).

